Alan S. Lewis                                                                          2 Wall Street
Partner                                                                         New York, NY 10005
lewis@clm.com                                                                     D / 212-238-8647


                                                  Deft's request to adjourn the in-person Arraignment from
May 19, 2021                                      May 20, 2021 until June 3, 2021 at 10:00 am or,
                                                  alternatively, June 3, 2021 at 2:00 pm is granted. Clerk of
VIA ECF                                           Court requested to terminate the motion (doc. 257).
The Honorable Nelson S. Román
                                                  Dated: May 19, 2021
United States District Court Judge
Southern District of New York
300 Quarropas Street
White Plains, NY 10601

             Re:       United States v. Jacob Rosner, Ind. No. 19-CR-497 (NSR) -04

Dear Judge Román:

       I write to request that the Court adjourn Mr. Jacob Rosner’s in person arraignment on
the superseding indictment, scheduled by the Court earlier this week for tomorrow, May 20. I
am unavailable to attend the arraignment tomorrow afternoon because I will be arguing in the
Second Circuit at that time in the matter of United States v. Bedi.

       .

                                                      Respectfully submitted,

                                                      /s/ Alan S. Lewis
                                                      Alan S. Lewis




           5/19/2021




                                                                 Carter Ledyard & Milburn LLP / clm.com
